Exhibit 10.1


AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT dated as of March 31, 2010 (this “Amendment”) to the Credit
Agreement dated as of June 24, 2009 (the “Credit Agreement”) by and among
COMTECH TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the
Lenders party thereto and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.


WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement and the Lenders have agreed to amend such provisions of the
Credit Agreement and grant such consent, subject to the terms and conditions set
forth herein;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:


1.           Amendments.


              The definition of the term “Eligible Investments” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to
provide as follows:
 
 
       “Eligible Investments” shall mean (a) direct obligations of the United
States of America or any government agency thereof, including bank issued
securities guaranteed by the Federal Deposit Insurance Corporation under the
terms of the Temporary Liquidity Guarantee Facility, provided that such
obligations mature within two years of the date of acquisition thereof, and that
the weighted average maturity of such securities does not exceed one year from
the date of acquisition thereof; or (b) U.S. Dollar denominated certificates of
deposit issued by any bank organized and existing under the laws of the United
States or any state thereof and having aggregate capital and surplus in excess
of $1 billion, provided that such obligations mature within two years of the
date of acquisition thereof, and that the weighted average maturity of such
securities does not exceed one year from the date of acquisition thereof; or (c)
money market mutual funds having assets in excess of $2.5 billion; or (d) money
market deposit accounts issued by any bank organized and existing under the laws
of the United States of America or any state thereof and having aggregate
capital and surplus in excess of $1 billion and having short term ratings no
lower than P-1 from Moody’s Investors Service Inc., A-1 from Standard and Poor’s
Ratings Group or F-1 from Fitch, Inc. or (e) commercial paper, bonds or
debentures issued by any Lender or any corporation organized and existing under
the laws of the United States or any state thereof and having short term ratings
no lower than either P-1 from Moody’s Investors Service, Inc. or A-1 from
Standard & Poor’s Ratings Group, or long term ratings no lower than either Aa3
from Moody’s Investors Service, Inc. or AA- from Standard & Poor’s Ratings
Group, provided that such obligations mature within two years of the date of
acquisition thereof, and that the weighted average maturity of such securities
does not exceed one year from the date of acquisition thereof; or (f) securities
issued by any State or political subdivision of the United States, having long
term ratings no lower than either Aa3 from Moody’s Investors Service, Inc. or
AA- from Standard & Poor’s Ratings Group, provided that such obligations mature
within two years of the date of acquisition thereof, and that the weighted
average maturity of such securities does not exceed one year from the date of
acquisition thereof.


 
1

--------------------------------------------------------------------------------

 


2.           Conditions to Effectiveness.
 
This Amendment shall become effective upon receipt by the Administrative Agent
of: (a) this Amendment, duly executed by the Company and (b) executed consents
from the Lenders authorizing the Administrative Agent to execute this Amendment
on behalf of the Lenders (the “Consent”).
 


3.           Miscellaneous.
 
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.


Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.


The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or amendment of any other provision of the
Credit Agreement or a waiver of any Default or Event of Default, whether now
existing or hereafter arising, which may occur or may have occurred.


The Company hereby (i) represents and warrants that (a) after giving effect to
this Amendment, the representations and warranties made by the Company and each
of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) confirms that the liens, heretofore granted,
pledged and/or assigned to the Administrative Agent for the Lenders shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment.


The Company hereby further represents and warrants that the execution, delivery
and performance by the Company of this Amendment and the Credit Agreement (as
amended by this Amendment), (a) have been duly authorized by all requisite
corporate action, (b) will not violate or require any consent (other than
consents as have been made or obtained and which are in full force and effect)
under (i) any provision of law applicable to the Company, any applicable rule or
regulation of any Governmental Authority, or the Certificate of Incorporation or
By-laws of the Company, (ii) any order of any court or other Governmental
Authority binding on the Company or (iii) any agreement or instrument binding on
the Company.  Each of this Amendment and the Credit Agreement (as amended
hereby), constitutes a legal, valid and binding obligation of the Company.


This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment. This Amendment shall become effective when duly executed
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto shall have been delivered to the Administrative Agent.


This Amendment shall constitute a Loan Document.


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.


[next page is signature page]

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Required Lenders, have caused this Amendment to be duly executed
by their duly authorized officers, all as of the day and year first above
written.
 
 
CITIBANK, N.A., as Administrative Agent
   
By: /s/ Stuart N. Berman     
Name:   Stuart N. Berman
Title:     Vice President
     
COMTECH TELECOMMUNICATIONS
CORP.
   
By: /s/ Michael D. Porcelain                
Name:   Michael D. Porcelain
Title:     Senior Vice President and
              Chief Financial Officer


 
3

--------------------------------------------------------------------------------

 
